Exhibit 10.1

TRANSITION AGREEMENT

BY AND AMONG

WHIRLPOOL CORPORATION,

WHIRLPOOL S.A.,

AND

PAULO F.M.O. PERIQUITO

This Transition Agreement (the “Agreement”) is made among Whirlpool Corporation
(hereinafter “Whirlpool”), Whirlpool S.A. (hereinafter the “Company”), and Paulo
F.M.O. Periquito, (hereinafter “Mr. Periquito”). In consideration of
Mr. Periquito’s long service and contribution to the success of Whirlpool and
the Company, and the mutual promises and covenants, set forth herein, the
parties agree to the terms and conditions related to Mr. Periquito’s retirement
from his current positions, as set forth herein.

 

1. Retirement from Current Positions. Mr. Periquito resigned from his position
as President, Whirlpool International effective December 31, 2009. Mr. Periquito
will continue as Chairman of the Board of Whirlpool S.A. until the 2010 Annual
Meeting of Shareholders of the Company, expected to happen on or before
April 30, 2010 (the “Transition Period”).

 

2. Employment Termination. By this Agreement, the Parties mutually resolve, in
an irrevocable and irreversible manner, to formalize the termination of
Mr. Periquito’s employment contract. Such termination will be deemed effective,
formalized and perfected, for all legal purposes, as set forth in this
Agreement, as of April 30, 2010. For all legal purposes, therefore, the period
between the signing date hereof and April 30, 2010 will be considered the notice
period.

 

3. Ancillary Documents. The Parties hereby undertake to sign all the documents
required to formalize the arrangements agreed upon in sections 1 and 2
hereinabove.

 

4. Confidentiality; Covenant not to Compete. Mr. Periquito agrees to cooperate
fully in a smooth and honorable handover of his duties as Whirlpool’s President
and the Company’s Chairman to the new executives to hold such positions.
Mr. Periquito agrees that he will at all times keep confidential all
confidential and proprietary information and trade secrets of Whirlpool and the
Company and will not use nor disclose such information or trade secrets without
the specific written permission of Whirlpool, except as may be required in
connection with any administrative or legal proceedings. In the event that
disclosure is required under such circumstances, Mr. Periquito agrees to notify
Whirlpool in advance, if possible, and use his best efforts to maintain the
confidentiality of the information. Mr. Periquito agrees that he will not
disparage Whirlpool or the Company, its products and processes, or any of their
employees or vendors or customers now or in the future.

Mr. Periquito agrees to refrain from being engaged, in any capacity, in the
appliance industry in Brazil and in the United States of America for a period of
two years beginning as of April 30, 2010. Further, for the same period of time,
Mr. Periquito agrees that he will not personally, or in conjunction with others,
solicit or recruit current employees of Whirlpool or its subsidiaries to leave
employment.



--------------------------------------------------------------------------------

5. Release. For the consideration set forth herein, Mr. Periquito does hereby
forever release and discharge Whirlpool, (which term shall include for purposes
of this Section 5, all of its divisions, subsidiaries, affiliates, including the
Company, predecessors, successors, assigns, directors, officers, employees and
agents, and each of them) from any and all claims, demands, actions, causes of
action or suits at law or in equity of whatsoever kind or nature, which
Mr. Periquito or his heirs or personal representatives may now or hereafter have
or assert against Whirlpool, growing out of or relating to his relationship with
Whirlpool or to its termination, including all claims for any contractual or
legal severance payments owed as a result of the termination of his duties as
President, Whirlpool International and retirement as President of the Company,
whether known or unknown. This provision shall not be construed as a waiver of
Mr. Periquito’s rights or Whirlpool’s obligations under the Indemnity Agreement
entered into between the parties.

 

6. Payments. Mr. Periquito will continue to receive his current monthly base
salary through the end of the Transition Period. In addition, in consideration
of the obligations set forth herein above, the Company will pay to Mr. Periquito
the total gross amount, in Brazilian currency, corresponding to 13.82 months of
monthly base salary (U.S. $846,475), payable as soon as practicable following
the end of the Transition Period.

 

7. Other Benefits. As Mr. Periquito’s employment contract is terminating as of
April 30, 2010, Mr. Periquito will receive, further to the monies set forth
herein, any and all statutory, contractual and other severance benefits owed as
a result of his employment termination, including Fundo de Garantia do Tempo de
Servico (“FGTS”). Mr. Periquito’s rights with respect to incentive awards under
Whirlpool’s Omnibus Stock Incentive Plan and Performance Excellence Plan will be
governed by the terms of those awards applicable to qualified retirement. In
addition, Mr. Periquito will continue to receive life insurance benefits for the
duration of his life and he and his spouse will continue to receive medical and
dental insurance benefits, for the duration of their lives, on the terms and
conditions he receives currently and substantially similar to those then
available to Company executives, provided that the Company is able to continue
to obtain such coverage on commercially reasonable terms. The Company will also
continue to provide Mr. Periquito with a car and driver through April 30, 2012.
The Company will reimburse Mr. Periquito for all reasonable business expenses
related to services performed during the Transition Period.

 

8. Breach. The parties recognize and agree that a breach of this Agreement shall
be actionable by the non-breaching party and shall entitle that party to
injunctive relief and other such equitable relief as deemed appropriate by the
courts. The parties consent to the jurisdiction of the city of Sao Paulo, State
of Sao Paulo, Brazil in any such enforcement action, which shall be governed by
the laws of Brazil.

 

9. Entire Agreement. Other than as stated herein, Mr. Periquito warrants that no
promises or inducements have been offered for this Agreement other than as set
forth herein and this Agreement is executed without reliance upon any other
promises or representations other than those contained in the Indemnity
Agreement referred to in Paragraph 5 above.

 

2



--------------------------------------------------------------------------------

      Whirlpool Corporation

/s/ PAULO F.M.O. PERIQUITO

   

By: /s/ DAVID A. BINKLEY

Paulo F.M.O. Periquito     David A. Binkley,       Senior Vice President,      
Global Human Resources

February 18, 2010

   

February 18, 2010

Date     Date       Whirlpool S.A.      

/s/ NATALIE C. TESSIER

      Natalie C. Tessier,       Vice President,       Human Resources      

February 18, 2010

      Date

 

3